Citation Nr: 9905711	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-04 657	)	DATE
	)
	)
                               
On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-arthroscopic right knee medial meniscus disability 
with patellofemoral impingement syndrome.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from December 1984 to February 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 rating decision of 
the Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
right knee medial meniscus tear status post arthroscopy and 
assigned a 10 percent evaluation, effective from February 
1994.  The veteran subsequently moved to Colorado and the 
Denver, Colorado RO issued the August 1995 statement of the 
case.  He then moved to Hawaii and the Honolulu, Hawaii RO 
has developed this case for appeal since that time.

The veteran also perfected an appeal with respect to the 
issues of entitlement to ratings in excess of zero percent 
for pes planus and plantar warts of both feet.  However, by 
rating decision dated in October 1996, the RO awarded a 30 
percent evaluation for pes planus effective from February 
1994 and, in a November 1996 statement, the veteran reported 
that the grant of the 30 percent rating for pes planus 
fulfilled his appeal with respect to that issue.  
Additionally, at the April 1997 personal hearing before a 
member of the Board (Travel Board hearing), the veteran 
withdrew his appeal with respect to the issue of entitlement 
to an evaluation in excess of zero percent for plantar warts 
of both feet.  

The Board's July 1997 remand also addressed the issues of 
entitlement to service connection for skin cancer and for a 
low back disorder.  By rating decision dated in August 1998, 
the RO granted service connection for skin cancer with 
residual scar and assigned a zero percent evaluation, 
effective from February 1994.  Also in the August 1998 rating 
decision, the RO granted service connection for chronic low 
back pain and assigned a 10 percent evaluation, effective 
from February 1994.  The veteran has not disagreed with the 
evaluations assigned for the service-connected skin cancer 
with residual scar or chronic low back pain.  

In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit held 
that, for purposes of initiating appellate review, a notice 
of disagreement applies only to the element of the claim 
currently being decided, such as service-connectedness, and 
necessarily cannot apply to "the logically down-stream 
element of compensation level" if the service connection 
claim is subsequently granted either by the Board or on 
remand from the Board by the RO.  See also Barrera v. Gober, 
122 F.3d 1030 (Fed.Cir. 1997).  As the veteran did not submit 
notice of disagreement as to the compensation levels awarded 
or as to the effective dates of the compensation levels for 
the service-connected skin cancer and low back disorder, the 
Board has no jurisdiction over the issues of entitlement to a 
rating in excess of zero percent for skin cancer, entitlement 
to a rating in excess of 10 percent for chronic low back 
pain, or entitlement to an earlier effective date regarding 
the evaluations assigned for skin cancer with residual scar 
and chronic low back pain.  

In the introduction of the July 1997 remand, the Board noted 
that the veteran had expressed disagreement with the 
assignment of a 10 percent evaluation for his service-
connected left knee disability and the matter was referred to 
the RO for appropriate action.  In November 1997, the RO 
issued a statement of the case which addressed the issue of 
entitlement to an evaluation in excess of 10 percent for the 
service-connected left knee disorder and the veteran was 
informed that, in order to complete his appeal, he needed to 
submit the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals, within 60 days.  The veteran subsequently 
submitted copies of treatment records with an attached note 
that merely reported that the treatment records addressed the 
left knee disorder.  A September 1998 supplemental statement 
of the case also included the issue of entitlement to a 
rating in excess of 10 percent for the service-connected left 
knee disorder.  The letter from the RO that accompanied this 
supplemental statement of the case informed the veteran that 
"a review of the record shows that you have not submitted a 
substantive appeal, Form 9, for the issue of the left knee.  
You need to submit the substantive appeal within 60 days from 
the date of this document."  The veteran did not respond.  
Therefore, as the veteran has not submitted a substantive 
appeal with respect to this issue, the Board finds that the 
issue of entitlement to an evaluation in excess of 10 percent 
for the service-connected left knee disorder has not been 
perfected for appeal.  

Also in the introduction of the July 1997 remand, the Board 
noted that it appeared that the veteran might be seeking 
service connection for a left forearm epidural inclusion cyst 
which was treated in service in March 1989 and this matter 
was referred to the RO for "appropriate action."  It does 
not appear that the RO addressed this issue and the matter is 
again referred to the RO for prompt action.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The veteran's service-connected right knee disability is 
currently manifested by no more than slight recurrent 
subluxation or lateral instability, no locking or effusion 
into the joint, range of motion from 3 degrees of 
hyperextension to 145 degrees of flexion, and complaints of 
pain and "catching."


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-arthroscopic right knee medial meniscus disability with 
patellofemoral impingement syndrome are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include a January 1985 impression 
of right patella femoral pain syndrome.  From January to 
April 1987, the veteran was treated for right knee pain after 
he injured his right knee skiing and the assessments included 
medial collateral second degree sprain, medial meniscus tear, 
grade I medial collateral ligament sprain, possible medial 
meniscus tear, and right knee sprain.  The impression of 
February 1987 right knee X-rays was normal.  He underwent 
physical therapy and was given a physical profile for two 
months.  In October 1991, range of motion of the right knee 
was from -15 to 120 degrees and the impression included 
generalized laxity.  In February 1992 he again complained of 
right knee pain and the assessment was pes planus with pain 
to ankles and knees bilaterally.  

In June 1992, the veteran sought treatment for right knee 
pain of one month's duration and he reported that he had had 
swelling two days after a parachute jump and a "giving out 
feeling" about two days after the swelling occurred.  The 
assessment was first degree medial collateral ligament 
strain, first degree anterior cruciate ligament laxity, and 
questionable meniscal tear.  The impression of June 1992 
right knee X-rays was normal study.  The impression of a June 
1992 magnetic resonance imaging of the right knee was small 
joint effusion and complex tear, posterior horn medial 
meniscus.  He was referred to the orthopedic clinic where he 
complained of pain and instability; the assessment was 
chronic anterior cruciate ligament deficit, mild with 
probable recent medial meniscus tear.  He underwent physical 
therapy and the assessment was instability and tenderness to 
right medial knee secondary to possible meniscus tear and 
chronic anterior cruciate ligament laxity.  In August 1992, 
he underwent right knee arthroscopy with partial medial 
meniscectomy and the discharge diagnosis was right medial 
meniscal tear. 

September 1992 service medical records show that the portal 
wounds/incisions were well healed, that there was no 
effusion, that there was no Lachman's, that there was no 
anterior or posterior drawer, that there was no McMurray's, 
and that there was no varus/valgus laxity.  In October 1992, 
a treatment provider noted that he was full weight bearing 
and running three to four miles three times a week and that 
he had no complaints.  On examination, there was no crepitus, 
full range of motion, well-healed incisions, lateral 
collateral ligament deficiency, Lachman's with moderate 
laxity and good endpoint, negative pivot shift, and negative 
apprehension test.  The impressions included status post 
right knee arthroscopy, doing well; right lateral collateral 
deficiency; and grade II laxity.  In September 1993, the 
veteran complained of sporadic right knee soreness and a 
treatment provider noted that he ambulated with a slight limp 
of the right leg.  It was reported that the knee had no 
edema, ecchymosis, or palpable deformities; that there was 
negative varus valgus stress test and drawers novus 
recurvatum 5 degrees.  The assessment included problem with 
knee is benign and it was recommended that he be given a 
profile for no running or certain other activities for five 
days.  Later in September 1993, he reported that his right 
knee had been painful for four months and that he had been 
doing high impact exercises like running and rucking.  The 
treatment provider noted that the right knee had no edema, 
ecchymosis, or effusion; that there were no palpable bony 
abnormalities; that there was positive point tenderness over 
the medial collateral ligament; that there was good quad 
development; that Lachman's was positive; that varus was 
negative and valgus was positive; that there was discomfort 
medially; that drawers was negative; that McMurray caused 
discomfort with lateral rotation; that internal/ external 
rotation yielded negative significant abnormalities; and that 
patellar grind test elicited slight discomfort.  The 
assessment was medial collateral ligament sprain secondary to 
inflammation of articulating surfaces between medial meniscus 
of the right knee.  Still later in September 1993, there was 
no edema, discoloration, effusion, Drawer's, Lachman's, 
varus, or McMurray's.  There was a popping sound with valgus 
stress and tenderness with "Bounchome" test.  The 
assessment included resolving medial collateral ligament 
sprain. 

The service medical records further show that, in December 
1993, the veteran again complained of right knee pain which 
he had had for four months.  He reported that he had constant 
throbbing pain with high-impact exercises like running that 
sitting in one position caused extreme pain and stiffness, 
and that he also had right knee pain when descending stairs.  
The treatment provider noted that observation of the right 
knee showed no edema, ecchymosis, or effusion; that there was 
no point tenderness on palpation medially or laterally; that 
no abnormalities were observed; that internal rotation 
produced slight discomfort on the medial side and external 
rotation produced no discomfort; and that extension with 
resistance reproduced pain medially.  It was also reported 
that deep squat produced an audible pop with associating pain 
medially; that varus/valgus, Lachman's, and drawers were 
negative; that Appley's compression produced discomfort 
medially; and that Appley's apprehension was negative.  The 
assessment was chronic inflammation of articulating surfaces 
between medial meniscus at right knee.  December 1993 right 
knee X-rays were negative.  He was referred to physical 
therapy and it was noted that he had full active range of 
motion.  The January 1994 physical therapy assessment was 
right knee pain probably secondary to varus laxity and 
retropatellar symptoms (mild).  There is no discharge 
examination report of record.  

At the July 1994 VA examination, the veteran reported that he 
developed pain in the right knee if he walked or drove for 
long periods of time, that there was "a pressure feeling," 
and that he could not withstand any pressure on the knee.  
The examiner stated that the veteran had a normal gait, that 
he had full range of motion of all joints of the lower 
extremities, that there was no deformity or crepitus of any 
joint, that there was mild increased mobility varus of his 
right knee with no crepitus, and that the right knee appeared 
to be otherwise normal.  The examiner reported that there was 
no lower motor weakness and neurological examination was 2+ 
symmetric.  The diagnosis included history of right knee 
injury with arthroscopic surgery and repair of the medial 
meniscus.  

By rating decision dated in September 1994, the RO granted 
service connection for right knee medial meniscus tear, 
status post arthroscopy, and assigned a 10 percent 
evaluation, effective from February 1994.  The 10 percent 
evaluation has been confirmed and continued to date.  

In November 1994, the veteran complained of right knee 
instability, especially when twisting and doing deep knee 
bends.  He reported that the knee had buckled and that he had 
intermittent swelling particularly after jogging, but that 
there was no catching or locking.  The treatment provider 
noted that the range of motion of the right knee was from -5 
to 135 degrees and that there was no edema, normal patella 
tracking, positive Lachman's, 2+ anterior drawer, positive 
pivot shift, 2+ medial laxity, and negative McMurray.  The 
impression included anterior cruciate ligament strain with 
medial collateral ligament laxity and history of medial 
meniscectomy.  A May 1995 treatment provider noted that the 
right knee hyper-extended 25 degrees with laxity of cruciate 
or collateral ligament.  The plan included issuing an 
anterior cruciate ligament brace for the right knee.  The 
August 1995 operation report from the Fitzsimons Army Medical 
Center in Colorado shows that the veteran underwent 
examination of his left knee under anesthesia, diagnostic 
arthroscopy, and debridement of left medial meniscal tear.  

At the September 1995 VA examination, the examiner noted that 
the veteran's medical records were reviewed at the time of 
the examination and that he currently worked as a self-
employed wood worker.  The veteran reported that his right 
knee improved somewhat after the prior surgery but that it 
was never as strong as the other knee and was always painful.  
Examination of the right knee revealed full range of motion 
described as from 0 to 135 degrees, no significant crepitus 
with range of motion, no effusion, stable collateral 
ligaments and anterior cruciate ligament, mild medial joint 
line tenderness, and mild patellofemoral compression 
tenderness.  The relevant diagnosis was status post right 
knee scope with partial meniscectomy as described above.  
September 1995 bilateral knee X-rays revealed that there was 
a sclerotic lesion on the distal left femur which was 
probably a bone island and that the bones were minimally 
osteopenic.  The impression was the minimally diffuse 
osteopenia may be secondary to disuse; no fractures are 
identified.  

At a January 1996 VA examination, the veteran reported that 
he worked as a woodworker.  The examiner reported that 
carriage, posture, and gait were normal and that knee jerks 
were equal.  There were no other relevant findings or 
diagnoses. 

An April 1996 treatment record shows that the veteran was 
treated primarily for left knee problems; however, it was 
noted that the veteran complained of right knee pain, that 
there was 15 degrees of hyperextension of the right knee, and 
that the right patella was freely mobile.  He was  referred 
to the orthopedic clinic for evaluation of bilateral knee 
pain and it was noted that knee examination was within normal 
limits except for bilateral laxity.  The May 1996 orthopedic 
clinic report shows that the veteran complained of chronic 
right knee pain and instability.  Range of motion of the 
right knee was "10-0-135" and there was no effusion, no 
laxity and varus/valvus stress "0/30" degrees, 2+ Lachman 
with pivot glide and positive endpoint, increased external 
resistance on the left compared to the right 60/45 degrees 
"when prone flexed to 30" degrees, and negative medial and 
lateral joint line tenderness.  It was noted that X-rays were 
within normal limits.  The impression was anterior cruciate 
ligament intact.  

At the April 1997 Travel Board hearing, the veteran testified 
that he had daily pain and that he had mild pain for most of 
the day.  Hearing Transcript (Tr.) at 5.  He reported that 
when he got down on the ground and wrestled with his three 
year old son for an extended period of time such as 15 
minutes, his right knee hurt "bad."  Id.  He also indicated 
that deep knee bends and squats made his right knee symptoms 
much worse.  Id.  He asserted that he did not have weak 
thighs, he showed the Board member his right thigh, the Board 
member noted that it looked like the veteran had pretty 
strong musculature, and the veteran agreed that he thought 
that he did have strong muscles.  Id.  He reported that he 
had a temporary, part-time job at a wood center and that, if 
he stands in one position for too long instead of walking 
around, sitting down, or changing positions, his right knee 
felt like it was going to buckle when he tried to make a 
turn.  Tr. at 5, 6.  He stated that his right knee had never 
actually buckled, but that it felt wobbly and loose.  Tr. at 
6.  He asserted that his right knee hurt most and was 
unstable when he did not change positions such as when he 
drove or stood in one place for long periods of time.  Id.  
He reported that he did not wear any kind of wrapping or 
brace on his right knee because it did not help with the pain 
and only got in the way and that he had been prescribed pain 
medication for his right knee.  Id. 

At the July 1998 VA fee basis orthopedic examination, the 
veteran reported that he felt that his right knee was getting 
progressively worse, that he had constant right knee pain 
which was worse with walking for more than 15 minutes, that 
he had pain if he sat for more than 15 minutes, that he had 
pain when arising from a prolonged sitting position, that he 
had difficulty with stairs and squatting with pain in the 
front of the right knee, and that he had occasional mild 
swelling of the right knee.  The examiner noted that his pain 
was on the medial and anterior portion of the right knee.  
The veteran reported that his knee felt unsteady and felt 
like it was catching and that this occurred when he stayed in 
a position for too long and then started moving.  He reported 
that his right knee had never buckled where he actually fell 
to the ground and had never locked.  It was noted that the 
veteran had been attending "HCC" as a student in 
electronics from August 1997 to present.  

The July 1998 examiner reported that the veteran's gait was 
normal, that he was able to walk on his heels and toes, that 
he was able to perform a full squat with complaints of pain 
upon rising and in the fully bent position, that deep tendon 
reflexes were present and equal at the knee, that thigh 
circumference measured four inches above the knee cap was 17 
inches on the right and 16.5 inches on the left, and that 
calves were 14 inches bilaterally at maximum circumference.  
The right knee had 3 degrees of hyperextension to 145 degrees 
of flexion and there was negative effusion, Lachman's, 
laxity, McMurray's, Appley's, and pivot shift.  There was 
positive patellar grind, positive patellar inhibition, and 
well healed arthroscopic portal scars which were barely 
visible.  Motor examination of the lower extremities was 
intact.  The examiner noted that he had reviewed the 
veteran's file.  The impression included status post right 
knee arthroscopy with partial medial meniscectomy and right 
knee patellofemoral impingement syndrome.  With respect to 
functional limitations due to pain, the examiner noted that 
the veteran had "significant patellofemoral impingement 
pain" which was at the anterior portion of his knee and 
occurred with squatting, walking, or prolonged sitting.  

Pertinent Law and Regulations

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

In his April 1994 claim and an attached authorization for 
release of information form, the veteran reported that he had 
been treated at Madigan Army Medical Center (MC) from 
February to April 1994 for unrelated disorders.  In June 
1994, the RO requested that the Madigan Army MC provide the 
veteran's records dated from February 1994 to present and, in 
July 1994, that facility responded that "Search reveals no 
record in file."  At the April 1997 Travel Board hearing, he 
stated that that he was currently treated at Tripler Army MC 
and that he had been treated in Fort Lewis, Washington and at 
the Fitzsimons Army MC in Denver, Colorado  Tr. at 6, 7.  In 
July 1997, the Board remanded this matter for further 
development, to include obtaining additional treatment 
records, affording the veteran a VA orthopedic examination, 
and consideration of 38 C.F.R. §§ 4.40, 4.45 (1998) and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  By letter dated in 
October 1997, the RO requested that the veteran provide 
information regarding all VA and private treatment he had 
received since service for his service-connected right knee 
disorder.  The RO also stated that, if he wanted the RO to 
request the records, he should complete authorization for 
release of information forms for each treatment provider.  In 
November 1997, the veteran submitted treatment records from 
the Tripler, Fitzsimons, and Madigan Army Medical Centers.  
He did not report any additional treatment. 

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required in order to comply with the duty to 
assist him as mandated by 38 U.S.C.A. § 5107.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  This 
evaluation includes consideration of functional disability 
due to pain under the provisions of 38 C.F.R. §§ 4.10, 4.40 
(1998).  Additionally, functional impairment due to pain, 
weakness, and painful motion must also be considered.  
38 C.F.R. § 4.45 (1998); DeLuca.  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  The 
United States Court of Veterans Appeals has emphasized that 
all disabilities, including those arising out of a single 
disease entity, are to be rated separately as long as the 
symptomatology is not duplicative or overlapping.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25 (1998). 

Under the governing criteria, a 10 percent evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Moderate recurrent subluxation or lateral instability 
of the knee warrants a 20 percent rating and severe recurrent 
subluxation or lateral instability warrants a 30 percent 
rating.  Id. 

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II (1998).  

A zero percent rating is warranted for limitation of flexion 
of the knee to 60 degrees and for limitation of extension to 
5 degrees.  Limitation of flexion of the leg to 45 degrees 
and limitation of extension of the leg to 10 degrees warrants 
a 10 percent evaluation.  A 20 percent evaluation is 
warranted for limitation of flexion of the leg to 30 degrees 
and for limitation of extension of the leg to 15 degrees.  
Limitation of flexion of the leg to 15 degrees and limitation 
of extension of the leg to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 
(1998).

Symptomatic removal of the semilunar cartilage warrants a 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259 
(1998).  A dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258 (1998).

Analysis

The veteran asserts that his service-connected right knee 
disability is more disabling than the current 10 percent 
evaluation reflects and that a 30 percent rating is warranted 
for severe lateral instability of the right knee.  

An evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 requires moderate or severe 
recurrent subluxation or lateral instability.  The veteran 
asserts that that he has right knee laxity and that his right 
knee sometimes feels wobbly, loose, unstable, and like it is 
going to buckle.  In his July 1995 notice of disagreement and 
September 1995 substantive appeal he reported that his right 
knee buckled when he squatted and that, at the time of his 
left knee surgery, the physician noted severe laxity in both 
anterior cruciate ligaments.  Although, in November 1994, he 
reported that his right knee had buckled, at the April 1997 
Travel Board hearing and the July 1998 examination, he stated 
that his right knee had never actually buckled. 

Although there is no discharge examination report of record, 
September 1993 service medical records show that the right 
knee had negative varus valgus stress test, that drawers 
novus recurvatum was 5 degrees, that there was positive point 
tenderness over the medial collateral ligament and discomfort 
medially, that Lachman's was positive on one occasion and 
subsequently negative, that varus was negative, that valgus 
was positive and there was a popping sound with valgus 
stress, that drawer was negative, and that internal/ external 
rotation yielded negative significant abnormalities.  The 
assessments included problem with knee is benign; medial 
collateral ligament sprain secondary to inflammation of 
articulating surfaces between medial meniscus of the right 
knee; and resolving medial collateral ligament sprain.  A 
December 1993 service medical record shows that the right 
knee showed no point tenderness on palpation medially or 
laterally, that no abnormalities were observed, that internal 
rotation produced slight discomfort on medial side and 
external rotation produced no discomfort, that extension with 
resistance reproduced pain medially, that deep squat produced 
audible pop with associating pain medially, that varus/valgus 
was negative, and that Lachman's and drawers were negative.  
Appley's compression produced discomfort medially and 
Appley's apprehension was negative.  The assessment was 
chronic inflammation of articulating surfaces between medial 
meniscus at right knee.  A January 1994 physical therapy 
assessment was right knee pain probably secondary to varus 
laxity and retropatellar symptoms (mild).

At the July 1994 VA examination, the examiner stated that 
there was mild increased mobility on varus of his right knee 
with no crepitus and that the right knee appeared to be 
otherwise normal.  In November 1994, a treatment provider 
noted that the range of motion of the right knee was from -5 
to 135 degrees, that there was positive Lachman's, 2+ 
anterior drawer, positive pivot shift, 2+ medial laxity, and 
negative McMurray.  The impression included anterior cruciate 
ligament strain with medial collateral ligament laxity and 
history of medial meniscectomy.  A May 1995 treatment 
provider noted that the right knee hyper-extended 25 degrees 
with laxity of cruciate or collateral ligament.  The 
September 1995 VA examiner reported that the collateral 
ligaments and anterior cruciate ligaments were stable.  The 
January 1996 VA examiner reported that gait was normal.  An 
April 1996 treatment record shows that there was 15 degrees 
of hyperextension of the right knee and that the right 
patella was freely mobile.  On the referral to the orthopedic 
clinic it was noted that knee examination was within normal 
limits except for laxity.  A May 1996 orthopedic clinic 
report shows that range of motion was "10-0-135," that 
there was no laxity to varus/valvus stress "0/30" degrees, 
that there was 2+ Lachman with pivot glide and positive 
endpoint, that there was increased external resistance on the 
left compared to the right 60/45 degrees "when prone flexed 
to 30" degrees.  The impression was anterior cruciate 
ligament intact.  

The July 1998 orthopedic examiner reported that the right 
knee had 3 degrees of hyperextension to 145 degrees of 
flexion with negative Lachman's, negative laxity, negative 
McMurray's, Negative Appley's, and negative pivot shift.  His 
gait was normal, he was able to walk on his heels and toes, 
and he was able to perform a full squat with complaints of 
pain upon arising and in the fully bent.  The impression 
included status post right knee arthroscopy, with partial 
medial meniscectomy and right knee patellofemoral impingement 
syndrome. 

The Board finds that the service-connected right knee 
disability causes no more than slight recurrent subluxation 
or lateral instability.  The aforementioned evidence shows 
that the right knee extension has ranged from normal to 3 to 
25 degrees of hyperextension and that the right knee flexion 
has ranged from 135 to 145 degrees, with 140 degrees being 
normal.  See 38 C.F.R. § 4.71a, Plate II.  A January 1994 
physical therapy assessment was right knee pain probably 
secondary to mild varus laxity and retropatellar symptoms.  
The July 1994 VA examiner noted that there was mild increased 
mobility on varus of his right knee and a November 1994 
treatment provider's impression included anterior cruciate 
ligament strain with medial collateral ligament laxity.  
Although a May 1995 treatment provider noted that the right 
knee hyper-extended 25 degrees with laxity of cruciate or 
collateral ligament, the September 1995 VA examiner stated 
that the collateral ligaments and anterior cruciate ligaments 
were stable.  An April 1996 treatment provider noted there 
was 15 degrees of hyperextension of the right knee, that the 
right patella was freely mobile, and that there was laxity.  
In May 1996, it was noted that there was no laxity to 
varus/valvus stress and the impression was anterior cruciate 
ligament intact.  In July 1998, there was negative Lachman's, 
negative laxity, negative McMurray's, Negative Appley's, and 
negative pivot shift.  

Therefore, as the evidence does not support a finding of 
moderate or severe recurrent subluxation or lateral 
instability, an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Although the veteran has asserted that the physician who 
performed his left knee surgery in August 1995 reported that 
he had severe right knee laxity, the records from that 
operation pertain to the left knee disability only and no 
post-service medical records in the claims file include such 
a finding.  The Board notes that the veteran has reported 
that his service-connected right knee disability causes pain 
and it appears that he may be seeking a higher initial 
evaluation based on functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of the 
right knee pursuant to 38 C.F.R. §§ 4.40, 4.45 (1998) and 
DeLuca.  The Board notes that the veteran's service-connected 
right knee disorder is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Because this diagnostic code is not 
predicated on loss of range of motion and because this 
diagnostic code already includes consideration of pain, 
38 C.F.R. §§ 4.40, 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

The service-connected right knee disorder is currently 
evaluated as 10 percent disabling which is the maximum 
evaluation provided under 38 C.F.R. § 4.71a, Diagnostic Code 
5259.  Therefore, an evaluation in excess of 10 percent could 
not possibly be awarded under 38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  See also 38 C.F.R. § 4.14; Esteban.  An 
evaluation in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258, requires evidence of cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  

In November 1994 he reported that he had no right knee 
catching or locking.  At the July 1998 examination he 
reported that he had the feeling of catching which occurred 
when he stayed in a position for too long and then started 
moving but that his right knee had never locked.  The medical 
evidence of record shows that, since the inservice August 
1992 right knee surgery, there has been no evidence of 
effusion.  Other than an inservice September 1993 finding 
that McMurray caused discomfort with lateral rotation, all 
post-surgical treatment records show that McMurray's was 
negative.  In September 1993, that patellar grind test 
elicited slight discomfort and there was a popping sound with 
valgus stress.  In December 1993, deep squat produced audible 
pop with associating pain medially and the assessment was 
chronic inflammation of articulating surfaces between medial 
meniscus at right knee.  At the September 1995 VA examination 
there was no significant crepitus with range of motion.  The 
July 1998 orthopedic examiner reported that the veteran's 
right knee had no effusion, negative McMurray's, and positive 
patellar grind.  The impression included status post right 
knee arthroscopy, with partial medial meniscectomy and right 
knee patellofemoral impingement syndrome. 

The Board finds that, although the veteran has right knee 
pain, the evidence does not show that the veteran has 
dislocated semilunar cartilage with frequent episodes of 
locking and effusion into the joint.  Therefore, an 
evaluation in excess of 10 percent is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  

An evaluation in excess of 10 percent for limitation of 
motion of the leg requires flexion limited to 30 degrees or 
extension limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  The service medical records 
show that the veteran had full range of motion of the right 
knee in October 1992 and full active range of motion of the 
right knee in December 1993.  The July 1994 VA examiner 
reported that that the veteran had full range of motion of 
the lower extremities.  A November 1994 treatment provider 
noted that right knee range of motion was from -5 to 135; a 
May 1995 treatment provider reported that the right knee 
hyperextended 25 degrees; the September 1995 VA examiner 
reported that he had full range of motion of the right knee 
from 0 to 135 degrees; an April 1996 treatment record shows 
that the right knee had 15 degrees of hyper-extension; a May 
1996 treatment provider noted that range of motion was 10-0-
135; and the July 1998 fee basis examiner reported that the 
right knee had 3 degrees of hyperextension to 145 degrees of 
flexion.  

Therefore, it appears that the veteran sometimes had full 
flexion of the right knee, sometimes had limited flexion of 
the right knee to only 135 out of 140 degrees, and, at the 
most recent July 1998 examination, had 5 degrees of 
hyperflexion of the right knee to 145 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II.  The evidence also shows that the veteran 
sometimes had normal extension of the right knee and that he 
also has had hyperextension of the right knee ranging from 3 
to 25 degrees.  However, as the veteran does not have 
limitation of flexion of the knee to 30 degrees or limitation 
of extension to 15 degrees, he is not entitled to an 
evaluation in excess of 10 percent based on limitation of 
motion of the right leg under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  

When a diagnostic code provides for compensation based solely 
upon limitation of motion, evaluation of the service-
connected disorder should include consideration of functional 
disability due to pain under the provisions of 38 C.F.R. 
§ 4.40 and functional impairment due to pain, weakness, and 
painful motion pursuant to 38 C.F.R. §§ 4.40, 4.45; DeLuca.  
The Board notes that 38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 provide for evaluations based solely upon 
limitation of motion of the leg.  Therefore, 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca must be considered.  At the Travel 
Board hearing and the July 1998 VA examination, he contended 
that he had constant, chronic, daily, progressively worsening 
pain which was mild for most of the day and that certain 
activities such as deep knee bends, squats, going up or down 
stairs, and walking or sitting for more than 15 minutes 
caused increased pain.  He has also reported that prolonged 
standing causes pain, that that his right knee is most 
painful when he stays in the same position for a long period 
of time such as when he drives or stands in one place, that 
playing with his young son on the floor for 15 minutes or 
more causes pain, and that his jobs have required that he 
stand for long periods which causes right knee pain.  He has 
also reported that he had been prescribed pain medication for 
his right knee.  

The July 1994 VA examiner reported that the veteran had a 
normal gait and full range of motion of all joints of the 
lower extremities.  The September 1995 VA examiner noted that 
the right knee had full range of motion from 0 to 135 degrees 
with no significant crepitus.  The January 1996 VA examiner 
stated that the veteran's gait was normal.  The Board member 
who conducted the April 1997 hearing noted that it appeared 
that there was pretty strong musculature of the right thigh 
and the veteran agreed that he thought that he did have 
strong muscles.  The July 1998 examiner noted that the 
veteran's right knee pain was on the medial and anterior 
portion of the knee, that his gait was normal, that he was 
able to walk on his heels and toes, and that he was able to 
perform a full squat with complaints of pain upon arising and 
in the fully bent position.  The July 1998 examiner further 
reported that deep tendon reflexes were present and equal at 
the knee, that thigh circumference measured four inches above 
the knee cap was 17 inches on the right and 16.5 inches on 
the left, and that calves were 14 inches bilaterally at 
maximum circumference.  The examiner stated that there was 
positive patellar grind and positive patellar inhibition and 
that motor examination of the lower extremities was intact.  
With respect to function limitations due to pain, the 
examiner noted that the veteran had "significant 
patellofemoral impingement pain" which was at the anterior 
portion of his knee and occurred with squatting, walking, or 
prolonged sitting.  

Based on the aforementioned, the Board finds that an 
evaluation in excess of 10 percent under 38 C.F.R. §§ 4.40, 
4.45 and DeLuca is not warranted.  The evidence shows that 
the most limitation of motion of the right knee was a loss of 
five degrees of flexion and that most medical records 
actually show that there is excess motion of the right knee.  
Although more movement than normal must be considered as a 
factor of disability under 38 C.F.R. § 4.45(b), the evidence 
shows that the veteran has a normal gait and no significant 
crepitus, that he is able to walk on his heels and toes, that 
motor examination of the lower right extremity was intact, 
and that there is no evidence of muscle atrophy, in fact, 
thigh circumference is greater on the right.  The only 
objective findings regarding functional disability due to 
pain and functional impairment due to pain, weakness, and 
painful motion consists of excess motion, mild medial joint 
line tenderness, mild patellofemoral compression tenderness, 
positive patellar grind and inhibition, and ability to 
perform a full squat with complaints of pain upon arising and 
in the fully bent position.  

Therefore, although the July 1998 examiner noted that the 
veteran had "significant patellofemoral impingement pain" 
which was at the anterior portion of his knee and occurred 
with squatting, walking, or prolonged sitting, the objective 
findings do not show that the pain causes functional 
impairment warranting more than a 10 percent evaluation.  The 
Board notes that it is not clear that the veteran currently 
has limitation of motion of the right knee and that the 
evidence has never supported even a noncompensable evaluation 
for limitation of motion of the right leg under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  Therefore, a rating in 
excess of 10 percent for limitation of motion of the right 
leg with functional disability due to pain, weakness, and 
painful motion under38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261, is not warranted.  

The evidence of record shows that the residuals of the August 
1992 right knee arthroscopy with partial medial meniscectomy 
include portal wounds or incision scars which are well 
healed.  There is no evidence whatsoever that these scars 
limit function of the right knee, that they are poorly 
nourished with repeated ulceration, or that they are tender 
and painful on objective demonstration.  Therefore, a rating 
in excess of 10 percent or a separate evaluation for these 
scars is not warranted.  See 38 C.F.R. §§ 4.14, 4.118, 
Diagnostic Codes 7803-7805 (1998); Esteban.  

Additionally, the record does not show that the veteran has 
arthritis of the right knee.  Therefore, separate evaluations 
for limitation of knee motion and for instability may not be 
assigned under VAOPGCPREC 23-97.  See also 38 C.F.R. § 4.14; 
Esteban.

The RO has also considered whether an extraschedular rating 
is warranted and concluded that referral for such a rating 
was not warranted.  The Board concurs.  The disability 
picture in this case is not so exceptional or unusual so as 
to warrant an evaluation on an extraschedular basis.  It has 
not been shown that the disability has caused marked 
interference with employment or necessitated frequent periods 
of hospitalization.  38 C.F.R. § 3.321(b)(1) (1998). 

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected right knee disorder.  The evidence in this case, 
with respect to the degree of disability, is not in relative 
equipoise nor does the disability picture, as discussed 
above, more nearly approximate a higher rating.  The 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 4.3, 4.7 
(1998), therefore, are not for application.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-arthroscopic right knee medial meniscus disability with 
patellofemoral impingement syndrome, is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

